Citation Nr: 0329830	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease (CAD), including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
partly from an April 1998 RO decision which granted service 
connection and a 30 percent rating for PTSD, effective from 
October 3, 1997; the veteran appealed for a higher rating.  
He also appeals an April 1999 RO decision which denied 
service connection for CAD, including as secondary to PTSD.  
In January 2002, the RO granted a higher 70 percent for PTSD, 
effective from March 10, 1999, and the veteran continues to 
appeal for a higher rating.

The present Board decision addresses the issue of a higher 
rating for PTSD.  The remand at the end of the decision 
addresses the issue of service connection for CAD.


FINDINGS OF FACT

Effective from October 3, 1997, the veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  
Effective from June 10, 2000, his PTSD has produced total 
occupational and social impairment.


CONCLUSIONS OF LAW

PTSD is 50 percent disabling effective from October 3, 1997, 
and PTSD is 100 percent disabling effective from June 10, 
2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
April 1965 to March 1969.  His primary duty was rifleman.  
His service records reflect that he served in Vietnam, 
engaged in combat, and was awarded a Purple Heart with two 
stars.  Service medical records do not show psychiatric or 
cardiovascular problems.

In August 1969, the veteran was given a VA examination.  
There was no diagnosis of psychiatric or cardiovascular 
problems.  It was noted he was employed at Niagara Mohawk 
Power Company.

On October 3, 1997, the RO received the veteran's claim for 
service connection for PTSD.

A December 1997 VA physical examination noted a history of 
CAD and hypertension, with a myocardial infarction in 1988 
and 3 angioplasties in the past 10 years.

In December 1997, the veteran was given a VA social survey.  
He reported that he was currently employed by Niagara Mohawk, 
his only employer following service.  He was married and 
lived with his wife of almost 30 years, and they had a grown 
child.  He said that he had been attending one-on-one PTSD 
sessions once every two weeks since November 1997 at the Vet 
Center.  He gave a history of physical conditions including 
heart problems.  He reported current PTSD symptoms which 
included flashbacks, intrusive thoughts, social difficulties, 
difficulty with authority, isolation, and alienation.

In January 1998, the veteran was given a VA PTSD examination.  
He reported that PTSD symptoms started in 1996 when he had an 
MRI for a job injury.  He continued to work as a line 
mechanic for Niagara Mohawk, earning about $70,000 per year.  
He reported symptoms such as flashbacks, nightmares, 
continual crying, and recollections about body bags.  The 
examiner noted that he was oriented with good judgment and 
good insight, and had been attending PTSD treatment sessions 
weekly for the past four months with good progress.  The 
examiner's diagnosis was moderate PTSD with delayed onset, 
and the veteran was given a Global Assessment of Functioning 
(GAF) score of 60.

In a letter dated in February 1998, Michael F. Bocketti, the 
veteran's PTSD counselor at the Vet Center, stated that the 
veteran had experienced a series of panic attacks, and was 
feeling isolated at work and at home.  He also related that 
the veteran was having difficulty remembering things, was 
having trouble sleeping, and repeatedly felt the need to 
check the safety of his home.  He diagnosed the veteran with 
chronic and severe PTSD, and gave him a GAF score of 51.

In a letter dated in July 1998, Jody S. Bleier, M.D. stated 
that the veteran had been under his care for CAD for the past 
several years.  Dr. Bleier stated that in addition to CAD, 
the veteran also had hypercholesterolemia, some minor 
arrhythmias, and PTSD from his experience in Vietnam.  Dr. 
Bleier indicated that he had read medical literature supplied 
by the veteran regarding a possible relationship between PTSD 
and hypertension.  A copy of the literature was enclosed.  
Dr. Bleier noted that while the veteran did not have 
hypertension, he had CAD and had suffered a myocardial 
infarction several years previously.  Dr. Bleier opined that 
it was reasonable to believe that while stress may not have 
been the sole cause of the veteran's CAD, it could be an 
aggravating factor over time.

In a letter dated in August 1998, Dr. Ronald M. Kameny stated 
that he had reviewed literature on PTSD.  He opined that the 
stress the veteran experienced in Vietnam had a relationship 
to hypertension and CAD.  He stated that he felt the veteran 
fit into this picture based on his myocardial infarction at 
an early age.

VA outpatient treatment records show that the veteran was 
evaluated in August 1998 in connection with a possible need 
for medication for PTSD.  It was noted the veteran worked as 
a lineman with Niagara Mohawk Power Company, had stable 
income, and lived with his wife.  The veteran reported that 
he had a leg fracture at work in 1995, and following a 
related MRI in 1996 he began to experience PTSD symptoms.  He 
related that he had a myocardial infarction in 1988 and had a 
more withdrawn lifestyle since then, with few friends and 
little socializing.  The examiner reported that he was alert 
and oriented.  He had clear and articulate speech with a 
normal vocabulary.  His psychomotor behavior was mildly 
retarded.  There was no evidence of perceptual abnormality, 
and his thought content was free of suicidal or homicidal 
ideation.  His thought process was non-delusional, organized, 
and rational.  His mood was adequate and his affect was broad 
and generally appropriate except when talking about Vietnam, 
at which time he became inappropriately tearful.  His insight 
and judgment were good, and his cognitive function was 
normal.  The examiner's diagnosis was PTSD of late onset 
type, and he gave the veteran a GAF score of 80.  The veteran 
was started on psychiatric medication.  Later medical records 
show continued treatment of PTSD, including adjustments to 
medication.

In September 1998, the veteran filed his claim for service 
connection for CAD, including as secondary to PTSD.

VA outpatient records from late 1998 show the veteran doing 
better with his irritability following use of medication, but 
reporting increased feelings of depression along with 
frequent awakenings, low interest or pleasure in things, and 
low energy.  He denied suicidal ideation, and had no 
perceptual or thought abnormalities.  His mood was adequate 
and his affect was mildly constricted.  

In February 1999, the veteran was given a VA heart 
examination.  He stated that he was presently employed as a 
chief line mechanic with Niagara Mohawk.  He reported a past 
history of CAD being diagnosed in 1989, a myocardial 
infarction, and 3 angioplasties, the last one in 1993 .  He 
had no complaints of angina, dyspnea, dizziness, or syncope.  
His primary complaint was moderate fatigue.  Following 
physical examination, the examiner's assessment was CAD.  The 
examiner opined that it was likely that the veteran's CAD was 
caused by elevated cholesterol levels.  It was indicated that 
the veteran's myocardial infarction was caused by coronary 
artery blockage resulting in cardiac muscle death.  The 
veteran's heart condition was indicated as being most likely 
due to non-service-connected disease.  

On March 10, 1999, the veteran was given another VA mental 
disorders examination.  He continued to work at Niagara 
Mohawk.  He reported PTSD symptoms including flashbacks, 
nightmares, hypervigilance, severe startle reaction, and 
irritability.  He was currently employed.  On mental status 
examination, he was oriented with no evidence of thought 
blocking, hallucinations, delusions, or suicidal ideation.  
His insight and judgment were adequate, and he related well 
with the examiner.  He was currently on medication, and was 
being seen twice a month by a PTSD counselor.  It was noted 
that his PTSD had a delayed onset and occurred when he 
underwent an MRI test.  Since then he had become increasingly 
debilitated.  The examiner's diagnosis was severe and chronic 
PTSD of delayed onset, and the veteran was given a GAF score 
of 53.  The examiner commented that the veteran's PTSD 
appeared to have gotten worse based on his interview and 
psychological testing.  The psychiatric examiner stated that 
data he reviewed suggested very strongly that PTSD had a 
marked influence on hypertension and CAD, and the examiner 
opined that the veteran's PTSD was making this worse.

VA outpatient records from 1999 show the veteran continuing 
to experience some improvement with his irritability with 
medication, but reporting more depressive symptoms of low 
energy, low motivation, and loss of sex drive.  He had a low 
mood and was pessimistic about his future.  He denied 
suicidal and homicidal ideations.  He was alert and oriented 
with depressed mood.  His affect was constricted, worried, 
and sad.  He showed no signs of psychosis.  At times there 
was improvement in his PTSD symptoms but worsening of his 
depression.

In January 2000, the veteran was given another VA heart 
examination by a VA cardiologist.  History included a 
diagnosis of CAD in 1988, a myocardial infarction, and 3 
angioplasties, the last one in 1993.  His coronary risk 
factors were indicated as including a history of 
hypocholesterolemia and a remote history of smoking.  There 
was no history of hypertension, diabetes, or family history 
of coronary artery disease.  He reported a stressful 
experience in Vietnam, and said that he felt strange and 
anxious after returning from Vietnam.  Following physical 
examination, it was noted that the veteran had an acute 
inferior/posterior myocardial infarction in 1988.  He had 
proven single-vessel CAD by catheterization.  The examiner 
stated that he was currently doing fairly well, although he 
did have symptoms of mild heart failure.  Regarding whether 
the veteran's CAD was related to his PTSD, the examiner 
stated that it was difficult to be categorical on the 
subject.  The doctor said there were a number of studies 
associating CAD with stress, but an equal number of studies 
stating that stress was not an independent risk factor for 
CAD.  The examiner stated that post-traumatic stresses had 
been known to be associated with hypertension, which could in 
turn play a role as a risk factor for CAD.  However, the 
veteran had no history of hypertension, and thus it was 
unlikely that PTSD had produced CAD through causing 
hypertension.  The examiner noted that the veteran had a 
history of hypercholesterolemia of uncertain etiology.  The 
examiner concluded that overall it appeared the evidence that 
PTSD was a proximate cause of CAD was weak, although the 
examiner noted that the subject was a controversial one and 
no definite opinion was possible.

In a letter dated in May 2000, the veteran's Vet Center 
counselor indicated that the veteran had shown a decline in 
the previous six months.  He reported more symptomatology, 
with more anger outbursts, forgetfulness, disturbed sleep 
patterns, and intrusive dreams and thoughts of Vietnam.  He 
said the veteran had a GAF score no higher than 50.  

In May 2000, the veteran's representative submitted articles 
on a possible relationship between stress and cardiovascular 
disease.

In a letter dated in June 2000, the veteran's wife described 
the physical and emotional struggles experienced by the 
veteran following his return from Vietnam, and detailed the 
effect of his PTSD and heart condition on their marriage and 
family life.

Hospital records show that in and after June 2000 the veteran 
underwent treatment for heart disease, including open heart 
surgery with repair of a left ventricular aneurysm, coronary 
artery bypass graft surgery, and implantation of a cardiac 
defibrillator following the discovery of arrhythmias.  
Letters dated from July to September 2000 by Dr. Neal G. 
Kavesh and Dr. Bleier indicate that the veteran was unable to 
return to work following this surgery.

In October 2000, the RO received a claim for a rating of 
total disability based on individual unemployability (TDIU 
rating).  The veteran reported he last worked in June 2000 
when he left Niagara Mohawk, and he said he was unable to 
work due to PTSD and a heart condition.  

On February 16, 2001, the veteran was given a VA general 
medical examination.  History included heart disease since 
1990.  He stated that he retired in June 2000 because of 
cardiac disability.  He reported that he had some diplopia 
and dizziness in the morning as a result of his cardiac 
medications, but quickly normalized.  He stated that he 
experienced some chest pain, but this seemed to be suture 
line soreness.  Following physical examination, the 
examiner's diagnoses included CAD status post myocardial 
infarction and coronary artery bypass graft.  The examiner 
opined that the veteran's service-connected injuries did not 
prevent him from maintaining his career, and his retirement 
was the result of progression of his CAD with associated 
symptoms.  The examiner also opined that the veteran was 
unemployable due to physical limitations related to his CAD.

The veteran was also given a VA PTSD examination on February 
16, 2001.  It was reported that he had been undergoing PTSD 
counseling at the Vet Center and was taking psychiatric 
medication.  It was indicated that there had been an increase 
in his PTSD symptoms secondary to his disability retirement 
in June 2000.  He described no significant interests or 
hobbies of a social nature which he pursued.  He indicated 
that he took regular walks.  He reported episodic suicidal 
ideation when his PTSD symptoms became severe.  He said that 
his symptoms had worsened following his retirement.  He 
reported an increase in daytime intrusive recollections of 
Vietnam combat experiences, along with an increase in his 
tendency to become angry and irritable and snap at people.  
He further reported ongoing hypervigilance and other PTSD 
symptoms.  On mental status examination, he was cooperative 
with intact sensorium.  No physical anomalies were noted.  
His speech was lacking in spontaneity, but was otherwise 
relevant, coherent, and productive.  His thought processes 
were rational, coherent, and goal-directed.  There was no 
evidence of hallucinations or delusions.  There was no 
evidence of obsessions, compulsions, phobias, or ritualistic 
behaviors.  He was prone to Vietnam-related preoccupations.  
He was oriented, and his short term memory and concentration 
were intact.  He reported that he had episodes where his 
memory and concentration were impaired due to PTSD-related 
distress.  His intellectual skills were estimated to be 
average.  His mood was markedly anxious, with some dysphoria 
noted.  Some psychomotor retardation was also noted.  His 
affect was markedly constricted.  He presented with some 
history of having difficulty in expressing affect 
appropriately in social situations on a consistent basis as a 
result of his PTSD.  

The February 2001 VA psychiatric examiner stated that there 
was clear evidence that the veteran's PTSD symptoms had 
worsened, and that it was not uncommon for individuals with 
PTSD to experience a noticeable exacerbation of their PTSD 
symptoms following retirement.  His current symptoms included 
distressing recollections of Vietnam, nightmares, flashbacks, 
and distress episodes when exposed to Vietnam stimuli.  He 
attempted to avoid such stimuli, and was socially isolated as 
a result.  His only significant relationship was with his 
wife, and he had difficulty deriving pleasure from daily 
activities.  He had a restricted range of affect, along with 
a sense of foreboding and doom.  He experienced sleep 
disturbance and problems concentrating.  He was hypervigilant 
with an exaggerated startle response.  He also was 
predisposed towards episodes of anger, irritability, and loss 
of temper.  Additionally, he was prone to symptoms of 
dysphoria and loss of self-esteem.  His insight and judgment 
regarding his PTSD symptoms was good.  He did not appear to 
be suicidal or homicidal, and his impulse control was intact.  
No psychotic symptoms were noted, and no prominent antisocial 
tendencies were noted.  The examiner's diagnoses were PTSD 
with a history of delayed onset, and alcohol abuse in 
remission.  The examiner stated that the veteran had severe 
impairment, and he essentially opined that the veteran would 
be unable to maintain competitive employment due to his PTSD 
symptoms.  The veteran was given a GAF score of 45.

A July 2001 Social Security Administration (SSA) decision 
awarded the veteran SSA disability benefits, and found that 
he was under a disability as of June 10, 2000, the date after 
he last worked.  Treatment for heart disease in June 2000 was 
noted.  The decision notes impairment from heart disease as 
well as from a psychiatric condition.  A September 2001 SSA 
document notes disability from June 10, 2000, with a primary 
diagnosis of ischemic heart disease, and a secondary 
diagnosis of anxiety related disorder.  Numerous medical 
records have been obtained from the SSA showing examination 
and treatment in recent years for ailments including heart 
disease and a psychiatric condition

Additional VA outpatient treatment records from 2001 to 2003 
show ongoing treatment for various ailments including PTSD 
and heart disease.

By various rating decisions, the RO has granted service 
connection and a 30 percent rating for PTSD effective from 
October 3, 1997 (date on which the claim for service 
connection was received by the VA), and a higher 70 percent 
rating for PTSD effective from March 10, 1999 (date of a VA 
examination).  The RO has also granted a TDIU rating 
effective from February 16, 2001 (date of a VA examination).  
In addition to PTSD, the veteran is service-connected for 
residuals of a nasal fracture (rated 10 percent); scars of 
the right shoulder, right knee, and right foot (rated 0 
percent); and malaria (0 percent).

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a higher 
rating for PTSD.  Relevant medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied as to this issue.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  PTSD is rated 100 percent 
when it produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002)

The RO granted service connection and a 30 percent rating for 
PTSD effective from October 3, 1997 (date on which the claim 
for service connection was received by the VA), and a higher 
70 percent rating for PTSD effective from March 10, 1999 
(date of a VA examination).  

Since this an initial rating case, on the granting of service 
connection, different percentage ratings for PTSD may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found ("staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  
Obviously there have been minor day to day fluctuations in 
impairment from PTSD, but the focus is on determining if and 
when there was a significant change in the overall level of 
the disability.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The evidence shows that as of the October 3, 1997 effective 
date for service connection for PTSD, and for well 
thereafter, the veteran was experiencing a variety of typical 
symptoms of the disorder.  He received regular PTSD 
counseling and was started on psychiatric medication.  He was 
able to continue working in the job he had held for many 
years, and he had a stable marriage of many years.  The 
records do note, however, that psychitric symptoms interfered 
with interpersonal contacts at work and in social settings.  
The GAF scores assigned by examiner's varied, but generally 
suggested a worse condition than reflected by the initial 30 
percent rating assigned by the RO.  Applying the benefit-of-
the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that 
beginning with the October 3, 1997 effective date of service 
connection, the veteran's PTSD symptoms produced occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms, and thus an initial 50 
percent rating is warranted under Diagnostic Code 9411.

The evidence shows that thereafter the veteran's PTSD 
remained at the same basic level until he stopped working.  
According to SSA records, there was no employment on or after 
June 10, 2000.  It is true that the need for treatment of a 
heart condition is the most obvious reason he stopped work, 
although the doctor at the latest VA examination noted that 
the veteran's PTSD became worse upon his stopping work.  This 
VA examiner also essentially opined that the veteran's PTSD 
itself rendered him unable to work.  Indeed, the RO has since 
assigned a TDIU rating based upon the effects of PTSD which 
it rated 70 percent disabling (other service-connected 
conditions have a combined rating of 10 percent and have no 
significant adverse impact on the ability to work).  This 
appears to acknowledge that there is total occupational 
impairment from PTSD, as required for a 100 percent schedular 
rating for the condition.  Applying the benefit-of-the-doubt 
rule of 38 U.S.C.A. § 5107(b), the Board finds that effective 
since June 10, 2000 when the veteran was no longer working, 
his PTSD symptoms have produced total occupational and social 
impairment, warranting a 100 percent schedular rating under 
Diagnostic Code 9411.

In sum, the Board assigns higher "staged ratings" for PTSD 
consisting of 50 percent from October 3, 1997, and 100 
percent from June 10, 2000.  To this extent, the claim for a 
higher rating for PTSD is allowed.





ORDER

PTSD is 50 percent disabling effective from October 3, 1997, 
and PTSD is 100 percent disabling effective from June 10, 
2000.  To this extent, a higher rating for PTSD is granted.


REMAND

The remaining issue on appeal is service connection for 
coronary artery disease (CAD), including as secondary to 
service-connected PTSD.  In the judgment of the Board, there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to this claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).  Regarding secondary 
service connection by way of aggravation under the Allen 
theory, general statements that stress or a psychiatric 
condition can aggravate this or that physical condition are 
not helpful in establishing secondary service connection.  
For secondary service connection under Allen, there must be 
some quantifiable additional disability of the non-service-
connected condition, proximately due to or the result of the 
service-connected disorder, so that the additional increment 
of aggravated non-service-connected disability can be 
measured and compensated in terms of a percentage rating of 
the VA's rating schedule.  

The Board notes that records currently in the claims folder 
include historical references to the veteran having CAD since 
the late 1980s, with a myocardial infarction and multiple 
angioplasties thereafter.  The veteran himself reports that 
PTSD symptoms began in about 1996.  By history, CAD preceded 
PTSD by a number of years.  Older records concerning 
cardiovascular disease have not been obtained, and they 
should be.  Given the conflicting medical opinions in this 
case as to whether PTSD caused or aggravated CAD, another VA 
examination and medical opinion (after review of all 
historical records) is indicated.

Accordingly, this issue is remanded for the following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
cardiovascular problems (hypertension, 
heart disease, etc.) since his March 1969 
release from active duty.  After 
obtaining necessary releases, the RO 
should obtain copies of the related 
medical records which are not already on 
file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination on the 
nature and etiology of CAD.  The claims 
folder must be provided to and reviewed 
by the doctor.  Based on examination 
findings, review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the approximate date of 
onset and etiology of the veteran's CAD, 
including whether it was caused or 
permanently worsened by his service-
connected PTSD.  If it is felt that PTSD 
has permanently worsened CAD, then the 
doctor should fully describe the specific 
increment of the CAD disability which is 
believed to be the result of PTSD.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for CAD, including as secondary to 
service-connected PTSD.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



